STATE OF MICHIGAN

                            COURT OF APPEALS



KATIE SOPIQOTI,                                                UNPUBLISHED
                                                               November 20, 2018
              Plaintiff-Appellant,

v                                                              No. 339895
                                                               Oakland Circuit Court
THE KROGER COMPANY OF MICHIGAN,                                LC No. 2016-153793-NO

              Defendant-Appellee.


Before: M. J. KELLY, P.J., and SAWYER and MARKEY, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.


                                                        /s/ Michael J. Kelly




                                           -1-